Case 2:17-cr-00330-JCZ-KK Document 128 Filed 12/02/20 Page 1 of 4 PageID #: 647




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                            CASE NO. 2:17-CR-00330-01

 VERSUS                                              JUDGE ZAINEY

 JAVIER MUNOZ (01)                                   MAGISTRATE JUDGE KAY

                                   RULING AND REASONS

            Before the Court is “Defendant’s Pro Se Emrgency [sic] Motion for Compassionate

 Release, and Authority in Support thereof, Pursuant to 18 U.S.C. 3582(c)(1)(A)” (Doc.

 124) wherein Defendant Javier Munoz seek early release from imprisonment. For the

 reasons that follow, the motion will be denied.

                                       INTRODUCTION

            In this motion, Munoz argues that he should be released from prison because he has

 contracted COVID-19. The Government opposes the motion but informs the Court that

 medical records obtained from the Bureau of Prisons establishes that Munoz tested positive

 for COVID-19.

            After pleading guilty to possession with intent to distribute 500 grams of

 methamphetamine, Munoz was sentenced to 165 months imprisonment followed by 5 years

 of supervised release. 1 As of this date, Munoz has served approximately 30 months of the

 165-month sentence; he has an approximate release date of February 20, 2030.




 1
     Rec. 50.
Case 2:17-cr-00330-JCZ-KK Document 128 Filed 12/02/20 Page 2 of 4 PageID #: 648




         On May 14, 2020, Munoz filed his first COVID-related motion for compassionate

 release which this Court denied, in part, for failure to establish that he had exhausted the

 available administrative remedies. 2 In that Ruling, even though the Court concluded that

 Munoz had failed to exhaust available administrative remedies, the also considered the

 merits of Munoz’s motion and found that he had failed to present evidence of extraordinary

 and compelling reasons to modify his prison sentence. 3

         On June 25, 2020, Munoz filed a motion for reconsideration. 4 The Court denied

 Munoz’s request finding that he is a danger to the community, and that a reduction in

 sentence would result in a sentence that is both unjust and disproportionate when compared

 to those similarly situated. 5

         On November 19, 2020, Munoz filed the instant motion wherein he asserts that he

 has contracted COVID and paired with his underlying condition of obesity, he is at a greater

 risk of death due to the infection.

                                       LAW ANALYSIS

         Munoz asserts he made a second administrative request for compassionate release

 on September 9, 2020, but does not provide the Court with documentation to either support

 his medical condition, nor the existence of the alleged September 9, 2020 administrative

 request.




 2
   Doc. 115.
 3
   Id.
 4
   Doc. 116.
 5
   Doc. 119.

                                         Page 2 of 4
Case 2:17-cr-00330-JCZ-KK Document 128 Filed 12/02/20 Page 3 of 4 PageID #: 649




         The exhaustion requirement of 18 U.S.C. § 3582 is a mandatory claims processing

 rule that must be enforced if properly invoked and cannot be waived. United States v.

 Franco., ___ F.3d ____, 2020 WL 5249369 (5th Cir. Sept. 3, 2020). Based on the lack of

 credible evidence that Munoz has exhausted his administrative remedies, the Court will

 deny Munoz’s request for compassionate release.

         Even if he had properly exhausted the available administrative remedies, the Court

 considers Munoz’s request on the merits. 18 U.S.C. § 3582(c)(1)(A).

         The Government requested Munoz’s medical records which revealed that on

 October 25, 2020, a swab screening indicated that Munoz was COVID-19 positive. 6

 Records indicate that as of November 6, 2020, Munoz had as of that date, been in

 quarantine for more than 10 days, had not reported any COVID-19 symptoms, and was no

 longer in need of daily assessment. 7

         Having a prior infection is not a risk factor recognized by the CDC. Furthermore, as

 stated in our prior rulings denying Munoz’s request for compassionate release, Munoz has

 not established that he is not a danger to the community; furthermore, the reduction in

 sentence would be unjust and disproportionate when compared to others similarly

 situated. 8 Considering the failure to exhaust his administrative remedies, as well as the

 nature of his offense of conviction, his criminal history, and the relatively short service of




 6.Government exhibit 1, p. 34.
 7
   Id. p. 5. (From October 20, 2020, to November 17, 2020, Munoz’s temperature was checked 19 times, and never
 exceeded 98.4.)
 8
   Doc. 119.

                                                  Page 3 of 4
Case 2:17-cr-00330-JCZ-KK Document 128 Filed 12/02/20 Page 4 of 4 PageID #: 650




 his sentence, Munoz has not established that his early release would comport with the

 applicable § 3553(a) factors. Accordingly,

       IT IS ORDERED that Munoz’ Emergency Motion for Compassionate Release is

 hereby DENIED.

       THUS DONE AND SIGNED in New Orleans, Louisiana on this 2nd day of

 December, 2020.



                                                 ________________________________
                                                 JAY C. ZAINEY
                                                 UNITED STATES DISTRICT JUDGE




                                        Page 4 of 4
